Case 1:19-cr-20252-RS Document 45 Entered on FLSD Docket 06/02/2020 Page 1 of 7



                      UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF FLORIDA
                        CASE NO.:19-CR-20252-SMITH

 UNITED STATES OF AMERICA,
     Plaintiff,

 vs.

 GREGORY GEORGE,
     Defendant.
                                        /

                      SENTENCING MEMORANDUM and
                     MOTION FOR DOWNWARD VARIANCE

        The defendant, Gregory George, through undersigned counsel, files this

 Sentencing Memorandum and Motion for Downward Variance in advance of his

 sentencing hearing. Mr. George respectfully requests that the Court impose a

 sentence of time served, which is the equivalent of just over 60 months. A sentence of

 time served is sufficient, but not greater than necessary, to achieve the goals of

 sentencing set forth in Title 18 U.S.C. § 3553(a), after considering of the following

 factors:

                          Procedural Posture and Facts

        On January 17, 2020, Mr. George pleaded guilty to one count of conspiring to

 distribute a controlled substance, knowing and intending that the controlled

 substance would be unlawfully imported into the United States, in violation of 21

 U.S.C. § 959(a)(1) and (a)(2); and 21 U.S.C. § 963. [ECF No. 1 and 32]. His sentencing

 is currently scheduled for June 9, 2020. [ECF No. 44].

        In June of 2015, Mr. George was working as a stevedore at the Port Varreux


                                            1
Case 1:19-cr-20252-RS Document 45 Entered on FLSD Docket 06/02/2020 Page 2 of 7



 in Port-au-Prince, Haiti. Mr. George was also working for a Haitian drug trafficking

 organization (DTO) that operated out of the Port Varreux. Members of the DTO came

 to believe that Mr. George was cooperating with law enforcement and ordered that

 Mr. George be assassinated. On June 2, 2015, there was an attempted assassination

 of Mr. George, which resulted in the death of Mr. George’s friend. Terrified, Mr.

 George surrendered to Haitian law enforcement immediately. Haitian officials

 arrested Mr. George and charged him in connection with the drug trafficking offense.

 He was detained.

       On June 7, 2015, a confidential source (CS) contacted the United States Drug

 Enforcement Agency (DEA) regarding the assassination attempt. The CS told the

 DEA that the leader of the DTO had ordered the assassination of Mr. George, and he

 paid local law enforcement to execute the assassination. The DEA immediately made

 contact with Mr. George at the local prison. Mr. George agreed to provide the DEA

 information on the drug trafficking organization and its operation.

       Mr. George was imprisoned at Croix de Bouquet prison in Haiti, while

 cooperating with the DEA, for nearly four years. Mr. George was the target of

 multiple attempts on his life during that time. After a final attempt, the government

 determined that Mr. George would need to be extradited in order to protect his life.

 A grand jury returned the indictment on April 30, 2019. [DEA 1]. Mr. George was

 extradited 4 days later.

       Mr. George acknowledges the gravity of his actions and he does not seek to

 minimize his wrongdoing or deflect blame. However, he does respectfully ask the


                                          2
Case 1:19-cr-20252-RS Document 45 Entered on FLSD Docket 06/02/2020 Page 3 of 7



 Court to fashion an appropriate sentence, one that takes into account the conditions

 at Croix de Bouquet prison; and his assistance to the government. After consideration

 of those factors, along with the § 3553(a) factors, Mr. George asks the Court to impose

 a sentence of time served.

                       Conditions at Croix de Bouquet Prison

          Upon his surrender in June of 2015, Mr. George was incarcerated at Croix de

 Bouquet prison in Port-au-Prince, Haiti. During the four years that Mr. George was

 at Croix de Bouquet, he was subjected to appalling conditions. The conditions were

 atrocious for every prisoner. However, because of Mr. George’s cooperation with the

 Haitian and United States governments, his time in the prison was substantially

 worse.

          In its annual summary on country-by-country human rights practices, the

 United States Department of State concluded in 2017 (during the time that Mr.

 George was imprisoned) that prisons throughout Haiti were overcrowded, poorly

 maintained, and unsanitary. 1 Inmates slept in shifts due to lack of space. Some cells

 had no access to sunlight and there was not adequate ventilation. Many prisons

 lacked basic services such as plumbing, sanitation, medical services, potable water,

 electricity, or lighting. Id. International observers indicated that prisoners suffered

 from a lack of basic hygiene, malnutrition, poor health care, and water-borne illness.

 Prison officials did not allow prisoners outside of confinement because of poor security




 1
        https://www.state.gov/reports/2017-country-reports-on-human-rights-
 practices/haiti/
                                          3
Case 1:19-cr-20252-RS Document 45 Entered on FLSD Docket 06/02/2020 Page 4 of 7



 and severe understaffing. Id.

       In 2016, the Commission on Human Rights appointed an independent expert

 from the United Nations to conduct a review to assess the situation of human rights

 in Haiti. Specifically regarding Croix de Bouquet, the expert found that the prison

 was overcrowded by 50% and that cells designed to accommodate a single person were

 often housing 12 people. 2 Family visits in the prison were suspended in September of

 2015 because of a lack of public order and public demonstration in the prison. Id.

       For Mr. George, the conditions were even worse than for the average prisoner

 at Croix de Bouquets. Significant corruption within the prison system meant that the

 guards who were supposed to be keeping order and protecting the safety of the

 inmates were often involved in the assassination attempts on Mr. George. During his

 time at Croix de Bouquet, Mr. George was attacked with knives on multiple occasions,

 leaving significant scarring on his face and torso. On some of these occasions, it was

 clear that the guards were involved—either by providing the weapon to another

 inmate, or by allowing another inmate access to Mr. George, who should have been

 in protective custody. During one attempt, Mr. George was in a transport van when

 the van was filled with poisonous gas. During another attempt, another inmate

 attacked Mr. George with a straight edge razor, scarring him. An investigation

 revealed that the head of Croix de Bouquet prison likely provided the attacking

 inmate with the razor.




 2
        https://www.haitilibre.com/en/news-16768-haiti-justice-gustavo-gallon-
 dissatisfied-with-the-prison-of-croix-des-bouquets.html
                                            4
Case 1:19-cr-20252-RS Document 45 Entered on FLSD Docket 06/02/2020 Page 5 of 7



       Mr. George’s life was constantly in danger for the first four years of his

 imprisonment. Like other inmates in Haiti, Mr. George was at risk based on the

 atrocious conditions. But Mr. George was also in constant fear of death—and often,

 he was in actual physical danger of death. Enemies constantly surrounded him—

 between inmates who were part of, or being paid by, the drug trafficking organization;

 and the guards, who were on the drug trafficking organization’s payroll. While there

 is no way to quantify a day in Croix de Bouquet compared to a day in a United States

 federal detention center, it is clear that the four years that Mr. George spent at Croix

 de Bouquet were significantly harsher than had Mr. George spent that time in

 custody in the United States.

                           Assistance to the Government

       Mr. George began cooperating with the DEA immediately and his assistance

 has continued for the last five years. He spent four years providing information to the

 DEA and the United States government about the people involved in the drug

 trafficking organization; the methods used to traffic drugs; and specific information

 about the massive drug shipment involving the Manzanarez. [PSI ¶ 18, 19]. He

 identified and provided information about the head of the organization, a politically

 connected and powerful man, and numerous co-conspirators.

       Despite the numerous attempts on his life as a result of his cooperation, Mr.

 George continued to provide information to the DEA. Upon his extradition to the

 United States, Mr. George immediately notified the government that he would

 continue his cooperation. To that end, he has continued to meet with the prosecutor


                                            5
Case 1:19-cr-20252-RS Document 45 Entered on FLSD Docket 06/02/2020 Page 6 of 7



 and with DEA agents while in the United States.

       Mr. George’s co-conspirators, many of whom are significantly more culpable

 than Mr. George, have not yet been indicted. Therefore, the government is not in a

 position to file a formal motion to reduce Mr. George’s sentence based on substantial

 assistance. However, Mr. George’s information has been completely truthful, has

 been relied upon by the DEA, has assisted in the obtaining of additional evidence

 against his co-conspirators, and will continue to be useful in the future. Because it is

 unclear at this time whether Mr. George will benefit from this assistance, he asks the

 Court to consider this factor, at this time, in determining an appropriate sentence.

                                        Conclusion

       Mr. George understands the gravity of his circumstance and he does not seek

 to minimize the severity of his actions. However, he does ask the Court to consider

 the conditions of Croix de Bouquet prison, where he spent four years, as well as his

 assistance to the government, in determining an appropriate sentence. In applying

 those factors to the considerations under 18 U.S.C. 3553, Mr. George asks that this

 Court sentence him to a period of time served.

                                          Respectfully,
                                          MICHAEL CARUSO
                                          FEDERAL PUBLIC DEFENDER
                                  By:      /s/ Lauren Field Krasnoff_____________
                                          Assistant Federal Public Defender
                                          Florida Bar No.: 86951
                                          150 W. Flagler Street, Suite 1700
                                          Miami, Florida 33130-1556
                                          Tel: (305) 533-4255
                                          Fax: (305) 536-4559
                                          E-mail: lauren_krasnoff@fd.org


                                            6
Case 1:19-cr-20252-RS Document 45 Entered on FLSD Docket 06/02/2020 Page 7 of 7



                            CERTIFICATE OF SERVICE

       I HEREBY certify that on June 2, 2020, I electronically filed the foregoing

 document with the Clerk of the Court using CM/ECF. I also certify that the foregoing

 document is being served this day on all counsel of record or pro se parties identified

 in the manner specified, either via transmission of Notices of Electronic Filing

 generated by CM/ECF or in some other authorized manner for those counsel or

 parties who are not authorized to receive electronically Notices of Electronic Filing.

                                         /s/ Lauren Field Krasnoff____________




                                            7
